Citation Nr: 1337031	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  12-18 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence sufficient to reopen the claim of entitlement to service connection for the cause of the Veteran's death has been received.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Whether new and material evidence sufficient to reopen the claim of entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318 has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service in the United States Army from May 1943 to October 1945, including service in Europe for which he was awarded the Purple Heart Medal.  He died in October 2003, and the appellant is seeking benefits as his surviving spouse.

The Board notes that the appellant's claim for service connection for the cause of the Veteran's death was originally denied in a rating decision issued in April 2004.  The denial of the cause of death claim was continued in ratings issued in December 2005, and August 2006.  In June 2008, the Board remanded the cause of death claim for additional development.  Thereafter, the Board denied that claim in a decision issued in April 2009.  The appellant did not appeal.  The April 2009 Board decision represents the last final decision on any basis as to the issue of service connection for the cause of the Veteran's death.  Evans v. Brown, 9 Vet. App. 273 (1996).  

As reflected in the April 2012 Statement of the Case (SOC), the RO addressed the cause of death issue on the merits after a de novo review of the claim.  However, before reaching the merits of the claim for service connection for the cause of the Veteran's death, the Board must first rule on the matter of the reopening of the claim.  

That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The new and material evidence cause of death issue on appeal is therefore as listed on the first page of the present decision.

The Board also notes that the appellant's claim of entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318 was originally denied in an April 2004 rating decision.  Reopening of that claim was denied in an August 2006 rating decision.  The appellant appealed that denial and the Board, in a decision issued in June 2008, denied the reopening of the 38 U.S.C.A. § 1318 claim.  The appellant did not appeal.  The June 2008 Board decision represents the last final decision on any basis as to the issue of entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In addition to the paper claims files, there is an electronic file (Virtual VA) associated with the claims.  Virtual VA does not currently contain any evidence pertinent to the claims not already of record in the claims file.

The issue of entitlement to nonservice-connected death pension benefits has been raised by the appellant's letter dated in April 2011, but that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that matter, and it is referred to the AOJ for appropriate action.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died in October 2003.

2.  At the time of the Veteran's death, he was service-connected for residuals of a gunshot wound of the right thigh (30 percent), right frozen foot (30 percent), left frozen foot (30 percent), demineralization of the right foot (10 percent) and osteopenia of the left foot (10 percent); he was awarded a total rating based on individual unemployability effective from October 2002.  

3.  The Board denied service connection for the cause of the Veteran's death in a final decision issued in April 2009.

4.  The evidence submitted since the Board's April 2009 final decision, when presumed credible and when considered with previous evidence, does relate to an unestablished fact necessary to substantiate the cause of death claim and, when considered together with the previous evidence of record, does raise a reasonable possibility of substantiating the claim.

5.  The Board denied the appellant's request to reopen her claim of entitlement to Dependency and Indemnity Compensation (DIC) benefits under 38 U.S.C.A. § 1318 in a final decision issued in June 2008.

6.  The evidence submitted since the Board's June 2008 final decision, when presumed credible and when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the 38 U.S.C.A. § 1318 claim and, when considered together with the previous evidence of record, does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The Board's April 2009 decision denying service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.200, 20.1100, 20.1104 (2012).

2.  New and material evidence has been presented since the April 2009 Board decision denying service connection for the cause of the Veteran's death; thus, that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.312 (2013).  

3.  The Board's June 2008 decision denying the reopening of the appellant's claim for DIC benefits under 38 U.S.C.A. § 1318 is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.200, 20.1100, 20.1104 (2012).

4.  New and material evidence has not been presented since the June 2008 Board decision denying the reopening of the appellant's claim for DIC benefits under 38 U.S.C.A. § 1318; thus, that claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.22 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Decisions of the Board are final, as are unappealed rating actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108.  

New and material evidence necessary to reopen a previously and finally disallowed claim must be secured or presented since the time that the claim was finally disallowed on any basis, not only since the time the claim was last disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  A claim becomes final and subject to a motion to reopen only after the appeal period has run; interim submissions before finality must be considered as part of the original claim pursuant to 38 C.F.R. § 3.156(b).  Jennings v. Mansfield, 509 F.3d 1362 (Fed. Cir. 2007).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  Whether new and material evidence is submitted is also a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Proper analysis of the question requires a determination of whether the claim should be reopened and, if so, an adjudication on the merits after compliance with the duty to assist.

I.  Cause of death claim

As previously noted, the April 2009 Board decision was the last time the appellant's claim was finally disallowed on any basis.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The April 2009 Board decision is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim may be reopened only if new and material evidence has been secured or presented since the April 2009 decision.  

A. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim to reopen a previously denied claim, VA is required to "look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial."  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, the Board is granting the appellant's attempt to reopen the claim for service connection for the cause of the Veteran's death; the Board is granting in full the benefit (reopening of the claim) sought on appeal.  The issue of entitlement to service connection for the cause of the Veteran's death is being remanded.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist in relation to the reopening of the cause of death claim, such error was harmless and will not be further discussed.  

B. The Merits of the Request to Reopen

The pertinent regulations require that evidence raise a reasonable possibility of substantiating a claim in order to be considered "new and material," and define material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The appellant's claim for benefits was denied in essence because the cause of her deceased husband's death was not related to his military service; any new and material evidence must relate to this.

The evidence considered by the Board in making its April 2009 decision included such evidence as service medical records for the Veteran; private treatment records for the Veteran dated between 1982 and 2002; the report of the VA medical examination conducted in December 2002; private medical provider letters dated in 2005 and 2006; the Veteran's death certificate; the appellant's January 2003 claim for benefits; written statements from the appellant; and an October 2008 VA medical opinion.

The evidence of record as of April 2009 revealed that the Veteran died in October 2003 at the age of 78.  The immediate cause of death as shown on the death certificate was myocardial infarction due to or as a consequence of congestive heart failure due to or as a consequence of congestive cardiomyopathy.  Other significant conditions contributing to death but not resulting in the underlying cause were chronic renal failure, chronic anemia, and Alzheimer's disease.  An autopsy was not performed.  At the time of the Veteran's death, he was service-connected for residuals of a gunshot wound of the right thigh (30 percent), right frozen foot (30 percent), left frozen foot (30 percent), demineralization of the right foot (10 percent) and osteopenia of the left foot (10 percent); he was awarded a total rating based on individual unemployability effective from October 2002.  

A February 2005 written statement from the physician who signed the death certificate indicates that, because of disability related to the Veteran's thermal episodes from World War II, the Veteran had a steady deterioration through the years that contributed to his death.  In March 2006, that physician further stated that the Veteran had peripheral vascular insufficiency which is frequently associated with coronary artery disease which in turn is associated with congestive heart failure.  

An October 2008 VA medical opinion was generated by a VA physician after review of the Veteran's claims file.  The reviewer noted that the Veteran had suffered thermal injury to his lower extremities and a gunshot wound to his right thigh in service.  The reviewer noted that the private physician who signed the death certificate had implied that the Veteran's peripheral vascular disease may have been related to his frostbite and muscle damage from World War II.  The reviewer also noted a July 2002 discharge summary from a private hospital showed that the Veteran had a prior history of arterial grafts in the legs as well as coronary artery bypass grafting, ischemic cardiomyopathy, and Alzheimer's dementia.  The reviewer opined was that it was not at least as likely as not that the Veteran's service-connected residuals of his gunshot wound to his right thigh or his residuals of frozen feet caused or contributed to his death.  The reviewer concluded that the Veteran's vascular disease resulted from combined risk factors of cigarette smoking, diabetes, and hyperlipidemia.

The appellant submitted a request to reopen her claim of entitlement to service connection for the cause of the Veteran's death in August 2010.  The evidence added to the record since the Board's April 2009 decision included letters dated in 2011 from the private physician who signed the death certificate and a copy of an amended death certificate.  Two of the letters were addressed to the Tennessee Office of Vital Records and related to a request to amend the Veteran's death certificate.  A September 2001 letter from the doctor to the RO states that an amended death certificate had been issued and that the death certificate now showed that the Veteran's peripheral vascular insufficiency due to frostbite and a gunshot wound was one of the major causes of the Veteran's death.

Review of the amended death certificate indicates that the immediate cause of death as shown on the death certificate was myocardial infarction due to or as a consequence of a congestive heart failure due to or as a consequence of congestive cardiomyopathy due to or as a consequence of peripheral vascular insufficiency secondary to frostbite and a gunshot.  Other significant conditions listed as contributing to death but not resulting in the underlying cause were chronic renal failure, chronic anemia, Alzheimer's disease, a contused knee, hyperesthesias of the right leg and degenerative arthritis.  

The private physician letters and the copy of the amended death certificate are new as they were not previously of record.  These reports are also material as they provide information on the question of whether the Veteran's death was related to a service-connected disability.  The new evidence, when viewed with the old evidence, tends to prove the appellant's claim in a manner not previously shown.  Since the evidence is both new and material, reopening the claim of entitlement to service connection for the cause of the Veteran's death is warranted.  The claim for service connection for the cause of the Veteran's death having been reopened, that claim is addressed in the REMAND section below.


II. 38 U.S.C.A. § 1318 claim

As previously noted, the June 2008 Board decision was the last time the appellant's 38 U.S.C.A. § 1318 claim was finally disallowed on any basis.  See Glynn v. Brown, 6 Vet. App. 523 (1994).  The June 2008 Board decision is final and may not be reopened in the absence of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Therefore, the appellant's claim may be reopened only if new and material evidence has been secured or presented since the June 2008 decision.  

A. Duties to Notify and Assist

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

B. The Merits of the Request to Reopen

The evidence considered by the Board in making its June 2008 decision included such evidence as service medical records for the Veteran; private treatment records for the Veteran dated between 1982 and 2002; the report of the VA medical examination conducted in December 2002; private medical provider letters dated in 2005 and 2006; the Veteran's death certificate; an October 2008 VA medical opinion; and the February 2003 rating decision.

The evidence added to the record since the Board's June 2008 decision includes private physician letters relating to an amended death certificate for the Veteran dated in 2011; a copy of an amended death certificate for the Veteran; and written statements from the appellant and her representative.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected, even though the veteran died of non-service-connected causes, if the veteran's death was not the result of his or her own willful misconduct and at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318.

In order for DIC benefits to be awarded to the appellant under the provisions of 38 U.S.C.A. § 1318, it must be established that the Veteran received or was entitled to receive compensation for a service-connected disability at the rate of 100 percent for a period of 10 years immediately preceding his death.  See Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

The Veteran was granted a total rating based on individual unemployability due to service-connected disabilities (TDIU) by the RO in a rating decision February 2003, and effective as of October 24, 2002.  At the time of his death in October 2003, the Veteran had not been continuously rated totally disabling for a period of 10 or more years.  

In June 2008, the Board denied the reopening of the appellant's 38 U.S.C.A. § 1318 claim because the evidence of record did not demonstrate that the Veteran had been continuously rated totally disabled by reason of service-connected disabilities for a period of 10 years or more immediately preceding his death; or that he had had a total evaluation continuously in effect for five years from the date of discharge from military service; or that he was a former prisoner of war (POW) who had a total evaluation for at least one year immediately preceding his death.  

The Board finds that the evidence submitted since the June 2008 Board decision does not provide relevant information as to the question of whether the requirements for a grant of DIC benefits under 38 U.S.C.A. § 1318 were met at any time and that no such evidence has been received, before or since the June 2008 denial.  The Veteran's service-connected ratings and effective dates remain what they were previously.  The Veteran did not have a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; he did not have a total rating continuously from service discharge for at least five years immediately preceding death; and there has not been any assertion or evidence that the Veteran was a POW.  

For the reasons set forth above, none of the evidence added to the record since the June 2008 Board decision, either by itself or in the context of all the evidence, is new and material evidence sufficient to reopen the appellant's claim of entitlement to DIC benefits under 38 U.S.C.A. § 1318.  No evidence has been submitted since the June 2008 Board decision to make up for any of the deficiencies existing at the time of that June 2008 decision.  In light of the above, the claim for DIC under 38 U.S.C.A. § 1318 may not be reopened. 


ORDER

New and material evidence has been presented and the claim for service connection for the cause of the Veteran's death is reopened.

New and material evidence not having been submitted to reopen the claim for DIC benefits under 38 U.S.C.A. § 1318, the appeal is denied.




REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the AMC/RO for action as described below.

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  In such a situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

At the time of his death, the Veteran had been awarded service connection for a gunshot wound of the right thigh (rated as 40 percent disabling); frozen foot, right (rated as 30 percent disabling); frozen foot, left (rated as 30 percent disabling); demineralization of the right foot (rated as 10 percent disabling); and osteopenia of the left foot (rated as 10 percent disabling).  The Veteran died in October 2003, and the amended death certificate lists the immediate cause of his death as myocardial infarction due to or as a consequence of a congestive heart failure due to or as a consequence of congestive cardiomyopathy due to or as a consequence of peripheral vascular insufficiency secondary to frostbite and a gunshot.  Other significant conditions listed as contributing to death but not resulting in the underlying cause were chronic renal failure, chronic anemia, Alzheimer's disease, a contused knee, hyperesthesias of the right leg and degenerative arthritis.  

The appellant contends that the Veteran's service-connected disabilities were a contributing cause of his death.  She believes that the disabilities contributed materially and substantially to his death.  The appellant noted in July 2007 that the Veteran was service-connected for a thigh wound and cold injuries which caused circulation problems with his blood, and that he had had three major leg surgeries including aneurysms behind his right knee and groin.  She has contended that the service-connected frostbite was the cause of the peripheral vascular insufficiency which in turn caused, contributed to, or aggravated the congestive heart failure that caused the fatal heart attack.

Review of the evidence of record reveals that the Veteran died while an inpatient at St. Francis Hospital.  None of the associated treatment records have been included in the claims file.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  On remand, the terminal treatment records from that hospital should be obtained and associated with the claims file.  

As previously noted, the amended death certificate now lists the Veteran's peripheral vascular insufficiency secondary to frostbite and gunshot wound of the thigh as an underlying cause of his death.  Therefore, the Board finds that a medical opinion is needed.

In addition, in Savage v. Shinseki, 24 Vet. App. 124 (2011), the United States Court of Appeals for Veterans Claims (Court) held that in some circumstances VA has a duty to return for clarification unclear or insufficient examination reports, even when they do not originate from VA medical personnel.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Here, clarification is needed; specifically, in relation to the amended death certificate from the private physician who requested the amendment.  While this private physician has indicated that peripheral vascular insufficiency due to cold injury is associated with coronary artery disease, the October 2008 VA medical opinion indicates that a literature search had yielded no articles linking atherosclerotic vascular or atherosclerotic peripheral vascular disease to prior cold injury of the lower extremities.  Therefore, the private physician should be asked to provide a rationale for his opinion.

These considerations require further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and medical opinions where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Board's task is to make findings based on evidence of record--not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed. 

2.  Obtain copies of the Veteran's terminal treatment records from St. Francis Hospital. 

3.  To the extent any attempt to obtain the terminal hospital records is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant must also be informed of the negative results and be given opportunity to secure the records.

4.  After obtaining any required authorization from the Veteran, contact the private physician who signed the Veteran's death certificate and have him clarify the reasons he amended the Veteran's death certificate.  Ask him to describe how the contused knee, hyperesthesias of the right leg and degenerative arthritis listed on the death certificate contributed to the Veteran's death.  Ask him to provide an explanation of the process by which the peripheral vascular insufficiency caused or aggravated the congestive heart failure or the congestive cardiomyopathy, with citation to the literature as needed.

5.  After accomplishing the above development and after completing any additional notification and/or development action deemed warranted by the record, arrange for the Veteran's records to be reviewed by a VA pathologist for a determination of the causes(s) of the Veteran's death.  The reviewer must discuss whether any service-connected disability aggravated, contributed to or accelerated the fatal cardiac event.  The reviewer must give the medical probability that any documented cardiac disease or other pathology leading to death was etiologically related, directly, on a secondary basis or by way of aggravation, to the service-connected cold injury and gunshot wound residuals or to any other service-connected disability.

The reviewer must be provided with the entire claims file, including any records obtained pursuant to the above development, and a copy of this remand.  

If the reviewing physician does not have access to Virtual VA, any relevant records contained in the Virtual VA file that are not available to the reviewer must be printed and associated with the paper claims file so they can be available to the reviewer.

The reviewer must provide an opinion as to each of the following questions:

a. What was the primary/immediate cause of the Veteran's death?

b. What were the contributing conditions leading to the primary/immediate cause of the Veteran's death?

c. What role, if any, did the Veteran's service-connected disabilities in the aggregate play in (i) causing, (ii) contributing substantially or materially to, or (iii) hastening the Veteran's death?  Did the Veteran's right thigh gunshot wound residuals, right and left foot cold injury residuals, left foot osteopenia and/or right foot demineralization affect a vital organ?  Could any one of those conditions be characterized as having a progressive or debilitating nature?  Discuss the original and amended versions of the Veteran's death certificate, with citation to the literature as needed.

d. Was there any service-related pathology which caused general impairment of health such that the Veteran was materially less capable of resisting the effects of whatever disease or event was the primary cause of death (myocardial infarction)?  Specifically address the arguments raised about the peripheral vascular insufficiency secondary to the frostbite and gunshot wound.

The reviewer must identify the information on which the opinions are based.  The opinions should adequately summarize the relevant history and clinical findings, and provide a detailed explanation as to all medical conclusions rendered.  

In assessing the relative likelihood as to origin and etiology of the cause of death specified above, the reviewer is to apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that a disability related to the Veteran's military service was causally or etiologically implicated in his death; or whether any causal or etiological relationship between his death and his service is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer must clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer is to state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the cause of the Veteran's death.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Upon receipt of the VA reviewing pathologist's report, verify that all requested findings and opinions have been offered.  If information is deemed lacking, refer the report to the VA reviewing physician for corrections or additions.  

7.  Thereafter, readjudicate the appellant's cause-of-death claim.  The readjudication must reflect consideration of all relevant evidence of record with application of all appropriate legal theories, case law, statutes and regulations.

8.  If the benefit sought on appeal remains denied, the appellant and her representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


